Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 1 of 10 PageID: 111



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     DANIELLE RIEU,
                                          1:19-cv-18390-NLH-KMW
                    Plaintiff,

           v.                             OPINION

     RVT WRANGLEBORO CONSUMER
     SQUARE, LLC, et al.,

                    Defendants.

 APPEARANCES:

 JEFFREY M. SHEPPARD
 PO BOX 169
 HAMMONTON, NJ 08037

 Attorney for Plaintiff.

 CHRISTOPHER J. O'CONNELL
 SWEENEY & SHEEHAN, PC
 SENTRY OFFICE PLAZA
 216 HADDON AVENUE
 SUITE 500
 WESTMONT, NJ 08108

 Attorney for Defendants.

 JOHN V. PETRYCKI
 MAYFIELD, TURNER, O'MARA, DONNELLY & MCBRIDE, PC
 2201 ROUTE 38
 SUITE 300
 CHERRY HILL, NJ 08002

 Attorney for Defendant Target.

 HILLMAN, District Judge

       This personal injury action concerns injuries allegedly

 suffered by Plaintiff Danielle Rieu while on Defendants’
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 2 of 10 PageID: 112



 property.    Defendant SITE Centers has moved for dismissal of the

 complaint due to Plaintiff’s failure to comply with discovery

 orders.   (ECF No. 20).     For the reasons expressed below,

 Defendant’s motion will be granted, and the Complaint will be

 dismissed with prejudice.

                                 BACKGROUND

       Plaintiff alleges that on September 5, 2017, she suffered

 an injury on Defendants’ premises due to the “defective

 condition” of the property.      She alleges that, because of this

 event and her injuries, she has become disabled, has been

 required to spend sums of money on medical treatment, and has

 been “unable to engage in her usual and customary daily vocation

 and activities.”     (ECF No. 1-1 at ¶¶ 1, 3).

       On August 26, 2019, Plaintiff filed the present action in

 the New Jersey Superior Court for Atlantic County.          Defendant

 Target removed the action to this court under diversity

 jurisdiction, (ECF No. 1), and filed an Answer to the Complaint

 on September 30, 2019.      (ECF No. 5).     On October 31, 2019,

 Magistrate Judge Karen M. Williams entered a Scheduling Order,

 which ordered that all pre-trial discovery would be completed by

 July 31, 2020, and set a Status Conference for March 23, 2020.

 (ECF No. 10).    During this time frame, the parties had begun

 discovery.



                                      2
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 3 of 10 PageID: 113



        Defendants filed a Motion to Compel discovery on December

 26, 2019.    (ECF No. 11).    According to Defendants’ motion, they

 had propounded interrogatories to Plaintiff on September 16.

 Id. at 1.    While Plaintiff provided answers to the

 interrogatories on November 18, her answers were not certified

 as required by Federal Rule of Civil Procedure 33(b)(5).           Id.

 On December 10, counsel for Defendants contacted Plaintiff’s

 counsel requesting Plaintiff’s certification, in response to

 which Plaintiff’s counsel requested ten days to provide the

 certification.    Id. at 1-2.    When Plaintiff’s certification was

 not produced at the end of those ten days, Defendants filed

 their motion to compel.

        The Court denied Defendants’ motion to compel without

 prejudice the following day, December 27, holding that the

 motion did not comply with Local Rule 37.1.         (ECF No. 12).

 Almost two months later, on February 18, 2020, Defendants’

 counsel filed a letter to Judge Williams, in which he explained

 that, despite multiple additional requests, Plaintiff had still

 not provided her certified interrogatory response, and requested

 the Court hold a teleconference to resolve the issue.           (ECF No.

 13).    A teleconference was scheduled for March 3, and following

 the conference, Judge Williams entered another Scheduling Order,

 which ordered Plaintiff to “provide certified responses to

 Defendants’ written discovery requests by March 20, 2020” and

                                      3
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 4 of 10 PageID: 114



 reiterated that the previously set schedule for completion of

 pre-trial discovery remained in place.        (ECF No. 18).     The Order

 further warned Plaintiff that “[f]ailure to do so shall result

 in the Court granting leave for Defendants to file any

 appropriate motion,” and that “the failure of a party or

 attorney to obey this Order may result in imposition of

 sanctions under Fed. R. Civ. P. 16(f).”        Id.

         Defendant states that it informed the Court in the

 previously scheduled March 23 status call that Plaintiff had not

 provided certified responses by the deadline set in the Court’s

 Order; that same day, the Court entered an Order directing that

 Defendant SITE Centers “shall file its Motion addressing

 plaintiff's failure to respond to discovery.”         (ECF No. 19).

 Two days later, on March 25, SITE Centers filed the present

 motion to dismiss.     (ECF No. 20).     As of this date, almost seven

 months later, Plaintiff has failed to oppose or respond to the

 motion in any way.

                                 DISCUSSION

    I.     Subject Matter Jurisdiction

         The Court has subject matter jurisdiction over this matter

 pursuant to 28 U.S.C. § 1332, as complete diversity exists

 amongst the parties and the amount in controversy exceeds

 $75,000.



                                      4
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 5 of 10 PageID: 115



    II.   Analysis

       Defendant moves to dismiss the complaint due to Plaintiff’s

 failure to provide certified responses to written discovery

 requests, which violates a court Order.        Plaintiff, for her

 part, has not opposed the motion or responded in any way.           While

 the Court understands that dismissal of an action for violations

 such as these is a drastic remedy, it finds that it is

 appropriate here and will grant Defendant’s motion.

       Although Defendant cites to the non-existent “Fed. R. Civ.

 P. 33(a)(3)(b)(v)” in support of its motion, its central

 argument is that Plaintiff’s claims should be dismissed due to

 her failure to comply with the Court’s Order directing her to

 provide certified discovery responses.        Rule 16(f), about which

 Judge Williams explicitly warned Plaintiff, provides that “[o]n

 motion or on its own, the court may issue any just orders,

 including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a

 party or its attorney . . . fails to obey a scheduling or other

 pretrial order.”     One of those provisions, Rule 37(b)(2)(a)(v),

 explicitly permits a court to dismiss an action as sanction for

 a party’s failure to obey a discovery order.         Similarly, Rule

 41(b) permits motions to dismiss when a “plaintiff fails to

 prosecute or to comply with these rules or a court order.”

       To determine whether dismissal is an appropriate sanction

 for a party's failure to properly prosecute its case,

                                      5
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 6 of 10 PageID: 116



 participate in discovery, and obey court orders, district courts

 balance the six factors described by the Third Circuit in Poulis

 v. State Farm Casualty Co., 747 F.2d 863 (3d Cir. 1984).           Those

 factors are:

       (1) the extent of a party's personal responsibility; (2)
       the prejudice to the adversary caused by the failure to
       meet scheduling orders and respond to discovery; (3) a
       history of dilatoriness; (4) whether the conduct of the
       party or attorney was willful or in bad faith; (5) the
       effectiveness of sanctions other than dismissal, which
       entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.

 Id. at 868.

       In considering the first factor, the Court notes that

 Plaintiff is represented by counsel.        No facts before the Court

 provide any reason to find that Plaintiff is personally

 responsible for the failure of counsel to provide certified

 discovery responses or to oppose the present motion.          However,

 as the Third Circuit has stated, a plaintiff’s “lack of

 responsibility for their counsel's dilatory conduct is not

 dispositive, because a client cannot always avoid the

 consequences of the acts or omissions of its counsel.”           Id.

 (citing Link v. Wabash Railroad, 370 U.S. 626, 633 (1962)).

       Under the second factor, the prejudice to Defendant here is

 clear.   Defendant has been attempting to obtain certified

 interrogatory responses, which it needs to defend itself in this

 action, for over a year, and has had this litigation looming in


                                      6
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 7 of 10 PageID: 117



 the background despite multiple court ordered discovery

 deadlines having passed with no action by Plaintiff and a lack

 of any further action by Plaintiff to prosecute her claims.            The

 Court finds that this is sufficient prejudice to weigh in favor

 of dismissal.

       Third, Plaintiff has demonstrated a history of

 dilatoriness.    “Extensive or repeated delay or delinquency

 constitutes a history of dilatoriness, such as consistent non-

 response to interrogatories, or consistent tardiness in

 complying with court orders.”       Capogrosso v. State Farm Ins.

 Co., No. 08-CV-2229 (DMC-JAD), 2010 WL 3404974, at *17-18

 (D.N.J. Aug. 26, 2010).      Despite having requested ten days to

 provide the certified responses on December 10, 2019, and having

 been ordered to do so by the Court by March 20, 2020, Plaintiff

 has still yet to provide the certified responses to this day.

 Similarly, despite the deadline to oppose the present motion to

 dismiss having passed over six months ago, Plaintiff has never

 filed any opposition or response.        Accordingly, this factor also

 weighs in favor of dismissal.

       The fourth Polis factor looks to whether the Plaintiff’s

 conduct was willful or in bad faith.        Although failure to move

 quickly during discovery may not always serve to demonstrate bad

 faith, “where the record is unclear as to whether a party acted

 in bad faith, a consistent failure to obey orders of the court,

                                      7
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 8 of 10 PageID: 118



 ‘at the very least, renders [a party's] actions willful for the

 purposes of the fourth Poulis factor.’”        Hunt-Ruble v. Lord,

 Worrell & Richter, Inc., No. 10–4520 (JEI/AMD), 2012 WL 2340418,

 at *5 (D.N.J. June 19, 2012) (quoting Martino v. Solaris Health

 Systems Corp., No. 04–6324(SRC), 2007 WL 1959226, at *5 (D.N.J.

 June 29, 2007)).

       Plaintiff here has clearly failed to obey the March 5, 2020

 Scheduling Order requiring her to provide certified discovery

 responses by March 20.      Importantly, that Order explicitly

 warned Plaintiff that failure to comply could result both in the

 Court directing Defendants to file relevant motions and in

 potential sanctions under Rule 16(f), which provides for

 dismissal of the action.      Further, by failing to provide these

 responses to this day, she has also violated Judge Williams’

 October 31, 2019 Scheduling Order requiring all pre-trial

 discovery to be completed by July 31, 2020 — which contained the

 exact same warning regarding potential sanctions under Rule

 16(f) as the March 5 Order.      The Court finds this pattern of

 behavior sufficient to demonstrate willfulness or bad faith.

       With respect to the fifth factor provided in Poulis, the

 Court finds that alternative sanctions would not be effective.

 Plaintiff has failed to provide the certified discovery

 responses for almost a full year, despite repeated requests by

 counsel and a court Order requiring her to do so and warning her

                                      8
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 9 of 10 PageID: 119



 of the potential consequences.       This failure, combined with her

 additional failure to oppose the present motion to dismiss,

 demonstrates a lack of intent to continue prosecuting this

 action and a lack of concern regarding the potential dismissal

 of the Complaint.

       Finally, Poulis requires that the Court assess the

 meritoriousness of Plaintiff’s claims.        Under Poulis, “a claim .

 . . will be deemed meritorious when the allegations of the

 pleadings, if established at trial, would support recovery by

 the plaintiff.”     Poulis, 747 F.2d at 869–70.      Simply put,

 Plaintiff’s Complaint includes almost no specific factual

 allegations whatsoever.      It only states, in the most general

 terms possible, that Plaintiff suffered an injury on Defendant’s

 property due to “the defective condition” of the property.           The

 Complaint does not include any allegations regarding the central

 events, including how she suffered the injury, what was

 defective about the condition of the property, or what injuries

 she allegedly suffered.      Although Defendant has not raised any

 arguments regarding a failure to state a claim, the Court finds

 that Plaintiff has entirely failed to allege facts sufficient to

 support recovery at trial.      While the Court finds that this

 factor weighs in favor of dismissal, it notes that, even under

 the most generous reading of the Complaint, it is at best

 neutral.

                                      9
Case 1:19-cv-18390-NLH-KMW Document 22 Filed 10/20/20 Page 10 of 10 PageID: 120



       Therefore, the Court has found that five of the six Poulis

 factors weigh in favor of dismissal of the action.           Given the

 balance of these factors, Plaintiff’s failure to oppose this

 motion to dismiss, and the repeated warnings by Judge Williams

 of the potential consequences of not obeying court orders, the

 Court finds that dismissal of the Complaint is appropriate here.

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion to

 dismiss (ECF No. 20) will be granted, and Plaintiff’s Complaint

 will be dismissed with prejudice.

       An appropriate Order will be entered.



 Date: October 20, 2020                       /s Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      10
